Citation Nr: 0819886	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-44 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

Sufficient cause to advance this case on the docket has been 
shown and a motion to do so has been granted.  See 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran currently suffers from tinnitus that had its 
onset during his active service.  

2.  The veteran currently suffers from hearing loss in his 
left ear that had its onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  The criteria for entitlement to service connection for 
hearing loss in the left ear have been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his October 2003 application for compensation, the veteran 
claimed service connection for tinnitus and hearing loss, 
contending that his exposure to noise from 3 inch guns and 
machinery while serving in the United States Navy caused 
these disabilities.  

Initially, the Board notes that it appears that the veteran 
previously filed a claim for service connection for tinnitus 
and hearing loss which was denied.  Therefore, under VA 
rules, the veteran's 2003 claim actually requests to reopen a 
previous claim for service connection for tinnitus and 
hearing loss based on new and material evidence.  

A hearing evaluation conducted in April 2004 refers to an 
earlier rating exam in 1999.  However, the claims file 
contains no administrative documents issued by the VA prior 
to 2003.  

Additionally, the May 2004 rating decision refers to 
reconstructed service treatment records, but the Board finds 
no such records in the current claims file.  Thus, the Board 
must conclude that the veteran's original claims file, 
including his service treatment records, has been lost.  

Therefore, in reviewing the veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new or material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopended.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc); see also 38 U.S.C.A. § 5108 and Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

Here, because the previous claims file has been lost, the 
Board cannot review the 1999 rating decision or the evidence 
that was available to the RO at the time that decision was 
issued.  Consequently, the Board is unable to determine 
whether the veteran has presented new and material evidence 
regarding his claims for service connection.  Since there is 
no evidence that the records were lost through any fault of 
the veteran, it would be unfair to penalize him for their 
loss.  

Based on the above, the Board will treat the veteran's 
October 2003 claim as if it is an original claim for service 
connection.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

VA must consider both lay and medical evidence in deciding a 
claim for entitlement to service connection.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay 
evidence may be sufficient to grant service connection.  Id.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As noted earlier, the veteran's service treatment records 
have been lost.  Thus, the earliest reference to auditory 
problems the Board can find is in December 1983.  In December 
1983, the veteran sought medical treatment after suddenly 
experiencing extreme vertigo, a severe headache, nausea, 
vomiting, and blurred vision.  The veteran reported that for 
the past five months, he had experienced a roaring in his 
left ear, as well as decreased hearing.  

In early 1984, he was diagnosed with Meniere Disease.  
Meniere Disease is characterized by hearing loss, tinnitus, 
and vertigo resulting from nonsupurative disease of the 
labyrinth with edema.  See Dorland's Illustrated Medical 
Dictionary 546 (31st ed. 2007).  

The first hearing evaluation on record is from December 1983.  
Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 5, 5, 10, 40, and 45 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
50, 50, 50, NG, and 60 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 
84% and left ear discrimination at 56%.  

Hearing evaluations from 1984, 1985, 1987, and 1988 continued 
to indicate mild to moderate high frequency hearing loss in 
both ears.  

In April 2004, the veteran underwent a VA hearing evaluation 
in connection with his current claim.  Pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz were 10, 15, 35, 60, and 55 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 25, 25, 60, 
65, and 65 decibels, respectively.  Speech recognition test 
scores showed right ear discrimination at 100% and left ear 
discrimination at 92%.  

The record contains two reports analyzing the results of the 
April 2004 evaluation.  One examiner concluded that because 
the veteran had a history of both service and post-service 
noise exposure, any attempt to determine the cause of the 
veteran's hearing loss would be purely speculative.  The 
second examiner concluded that at least some of the veteran's 
hearing loss was as likely as not caused by in-service noise 
exposure.  However, the examiner also concluded that the 
veteran's tinnitus and low frequency hearing loss were likely 
secondary to the Meniere Disease and not service connected.  
Importantly, neither examiner reviewed the veteran's file or 
provided any rationale for their opinions.  

The RO afforded the veteran another hearing evaluation in 
February 2007.  Pure tone thresholds measured in the right 
ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 25, 30, 
40, 60, and 55 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz were 40, 45, 60, 80, and 75 decibels, 
respectively.  Speech recognition test scores showed right 
ear discrimination at 84% and left ear discrimination at 66%.  

The examiner reviewed these results and the veteran's file 
and concluded that it was not possible to determine whether 
the veteran's tinnitus and hearing loss were as likely as not 
caused by acoustic trauma during active military service 
"without resorting to mere speculation due to the fact that 
there are no hearing evaluations for pre-military service or 
after he left service."

The Board has reviewed the results of the veteran's most 
recent hearing evaluation and finds that the veteran has met 
the criteria for hearing loss set forth at 38 C.F.R. § 3.385.  
The veteran has also described symptoms consistent with 
tinnitus and is certainly competent to report on symptoms 
that he has experienced.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Additionally, medical records, including 
the audiologists' reports from 2004 and 2007, have concluded 
that the veteran suffers from tinnitus.  Accordingly, the 
Board finds that the first element of a service connection 
claim has been met, that is, that the veteran suffers from 
the current disabilities of hearing loss in the left ear and 
tinnitus.  

The veteran insists in his December 2004 formal appeal that 
his left ear hearing loss and tinnitus began during his 
active military service and that he has had hearing problems 
ever since.  The Board finds the veteran's statements to be 
credible.  A DD 214 is of record showing that the veteran 
served in the United States Navy for four years, and the 
Board finds that auditory trauma due to frequent exposure to 
loud noises, including gun fire and machinery, is consistent 
with the nature of the veteran's service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  

While the 2004 hearing evaluation indicates that the tinnitus 
did not begin until after the veteran had left the service, 
specifically when he was diagnosed with Meniere Disease, the 
Board finds the veteran's account of when he began to 
experience symptoms to be more probative since it is a first 
hand account, unfiltered by any other individual.  

Importantly, the Board must note the veteran has already been 
service connected for hearing loss of the right ear.  Simply 
stated, in granting service connection for the right ear, the 
VA has conceded noise exposure during service and that the 
veteran has a residual disorder associated with this noise 
exposure. 

Consequently, the Board concludes that the remaining elements 
of a service connection claim have been met.  The veteran's 
hearing loss and tinnitus had their onset during his military 
service.  Furthermore, as he has credibly stated that his 
hearing loss and tinnitus have been present since service, a 
nexus between these disabilities and his service is 
established.  For these reasons, service connection for 
tinnitus and left ear hearing loss is warranted and the 
veteran's claims must be granted.

In granting the veteran's claims, the Board recognizes that 
some of the veteran's hearing loss and tinnitus may be caused 
by his Meniere Disease or by post-service acoustic trauma.  
However, because the medical experts who have evaluated the 
veteran have found it impossible to distinguish how much of 
the veteran's hearing loss and tinnitus has been caused by 
his military service, all his damage must be attributed to 
his service.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  

The duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for tinnitus is granted.  

Service connection for hearing loss in the left ear is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


